Deen, Presiding Judge.
Willie Earl White was convicted of child molestation and appeals, asserting the general grounds. Held:
White’s twelve-year-old stepdaughter testified that one day while her mother and younger brother were at the store, White knocked on the bathroom door while she was taking a bath and told her to “hurry up.” She complied, dressed and went to the living room, where White was sitting. He asked her if he could touch her and she said, “No.” He then asked her to “come here”; she got up and stood next to his chair. He then told her to pull down her shorts and panties, and touched her between her legs. The incident came to a halt when the child’s mother and brother were seen returning from the store. White threatened to kill the child and her mother if she reported the touching to her mother. She stated that she was afraid to report it because she knew that he kept a gun in the house. Some time thereafter she reported it to her paternal aunt and grandmother, who notified the authorities. At no time did the child change her story.
The evidence was sufficient for a rational trier of fact to find the defendant guilty beyond a reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979). The credibility of a witness is solely within the province of the jury. Redd v. State, 154 Ga. App. 373 (268 SE2d 423) (1980).

Judgment affirmed.


Pope and Beasley, JJ., concur.